FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                            DECEMBER 23, 2021
                                                                        STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 232



John Clark Bridges,                               Petitioner and Appellant
      v.
State of North Dakota,                            Respondent and Appellee



                         Nos. 20210118 and 20210119

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant; submitted
on brief.

Tessa M. Vaagen, Assistant State’s Attorney, and Dominic Davis, third-year
law student, under the Rule on Limited Practice of Law by Law Students,
Bismarck, ND, for respondent and appellee; submitted on brief.
                              Bridges v. State
                        Nos. 20210118 and 20210119

Crothers, Justice.

[¶1] John Bridges appeals from a district court order denying his applications
for postconviction relief. Bridges claims his mental illness prevented him from
understanding the charges against him or aiding in his defense. He also claims
his mental illness prevented him from filing a timely application for relief. We
affirm.

                                       I

[¶2] In 2012, Bridges pleaded guilty to murder and kidnapping. The district
court sentenced him to life in prison without parole. In 2013, Bridges pleaded
guilty to attempted murder and possession of contraband by an inmate. The
court sentenced him to twenty years’ imprisonment on each count.

[¶3] In January 2019, Bridges filed applications for postconviction relief in
both criminal matters. He alleged he suffers from paranoid schizophrenia that
prevented him from filing a timely application for relief. He alleged he was
diagnosed with paranoid schizophrenia and took psychotropic medication
before his incarceration and while in custody. He alleged prison officials
coerced him “to say things that would ultimately discredit his history of mental
illness.” He alleged he was injected with a powerful antipsychotic drug before
sentencing. Bridges sought to withdraw his guilty pleas.

[¶4] The district court held a hearing on Bridges’ applications, allowing him
to present evidence related to his mental status. In Bridges’ post-hearing brief,
he claimed to have received ineffective assistance of counsel in the 2013
criminal matter. The court found Bridges’ mental status was not newly
discovered evidence because his competency was fully evaluated at the time of
his convictions. The court found Bridges’ applications were untimely and
denied him relief.




                                       1
                                       II

[¶5] Postconviction relief proceedings are civil in nature and the applicant
has the burden of establishing the grounds for relief. Thomas v. State, 2021
ND 173, ¶ 6, 964 N.W.2d 739. The standard of review in postconviction relief
proceedings is well established:

      “A trial court’s findings of fact in a post-conviction proceeding will
      not be disturbed on appeal unless clearly erroneous under
      N.D.R.Civ.P. 52(a). A finding is clearly erroneous if it is induced by
      an erroneous view of the law, if it is not supported by any evidence,
      or if, although there is some evidence to support it, a reviewing
      court is left with a definite and firm conviction a mistake has been
      made. Questions of law are fully reviewable on appeal of a post-
      conviction proceeding.”

Thomas, at ¶ 6 (quoting Hunter v. State, 2020 ND 224, ¶ 11, 949 N.W.2d 841).

                                      III

[¶6] Bridges claims he established that his paranoid schizophrenia qualifies
as an exception to the two-year statute of limitations for postconviction relief
applications.

[¶7] Under N.D.C.C. § 29-32.1-01(2), a petitioner must file an application for
postconviction relief within two years of the date the conviction becomes final.
A court may consider an application for relief after the two years have passed
if the applicant establishes that he or she suffered from a “mental disease that
precluded timely assertion of the application for relief.” N.D.C.C. § 29-32.1-
01(3)(a)(2).

[¶8] The district court noted that although Bridges’ applications likely could
have been disposed of by summary disposition, the court granted a hearing,
“giving Bridges full opportunity to present his evidence.” The court found
Bridges’ mental status was at issue at the time of his convictions:

             “It is quite clear that Bridges’ mental status was at issue in
      his original convictions, as such, a [pre-sentence investigation] was
      ordered and evaluations were performed. The conclusions were

                                        2
      that Bridges did not lack competency nor did he suffer from
      psychosis either during the pendency of the criminal proceedings
      or after. Bridges’ mental status is not ‘newly discovered evidence.’
      His competency was fully evaluated at the time of his original
      convictions. Dr. Lisota testified that Bridges was competent, very
      intelligent, highly psychopathic and manipulative. There was
      other testimony of Bridges’ manipulation, including feigning
      mental illness to obtain social security benefits. Dr. Lisota testified
      he did not observe any symptoms of akathisia and further
      indicated such would not affect competency. Bridges did not
      present anything to contradict this, nor did he present any new
      issues of material fact as his mental health was previously
      considered and he was found competent. There simply is no proof
      or evidence to allow for the relief requested. The Court finds the
      post-conviction filing to be untimely with no exception present to
      allow for the relief requested.”

[¶9] Dr. Robert Lisota, a licensed psychologist, evaluated Bridges twice after
he was charged in 2012. Lisota testified at the evidentiary hearing on Bridges’
postconviction relief application. Lisota testified his evaluation showed
Bridges had antisocial personality disorder with paranoid features. Lisota
testified “I did not see anything that would be consistent with a mental illness,
such as a schizophrenia or a bipolar spectrum disorder that would cause a loss
or serious distortion of reality contact or render him unable to not know that
what he was doing was wrong.” Lisota believed Bridges was competent to
proceed in the criminal matter.

[¶10] The record supports the district court’s findings. The court did not clearly
err in finding Bridges’ mental status was considered in his criminal matters,
he was found competent and he has not presented evidence establishing he
suffers from a mental disease that precluded a timely application for relief. The
court did not err in finding the mental disease exception under N.D.C.C. § 29-
32.1-01(3)(a)(2) did not apply and Bridges’ applications for postconviction relief
were untimely.




                                        3
                                       IV

[¶11] Bridges argues he received ineffective assistance of counsel in the 2013
criminal matter. In postconviction relief proceedings we have held issues not
raised in the application for relief cannot be raised for the first time on appeal.
Edwardson v. State, 2019 ND 297, ¶ 11, 936 N.W.2d 376. Because Bridges did
not raise this issue in his application for postconviction relief, and only raised
it in post-hearing briefing in the district court, we decline to address Bridges’
claim on appeal.

                                        V

[¶12] Bridges’ remaining arguments are either not necessary to our decision or
are without merit. The order is affirmed.

[¶13] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                        4